Case 1:18-cr-00047-TSK-MJA Document 723 Filed 08/16/21 Page 1 of 3 PageID #: 2744



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

                   Plaintiff,

        v.                                 Crim. Action No.: 1:18CR47-9
                                                             1:19MC12
                                                         (Judge Kleeh)

  BRITTANY MILES,

                   Defendant.

    ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING DRUG COURT
             COMPLETION AND SCHEDULING SENTENCING HEARING

        On July 29, 2021, United States Magistrate Judge Michael J.

  Aloi issued his Order and Report and Recommendation Concerning

  Defendant’s    Drug   Court    Completion    (“R&R”)    [Dkt.   No.   721],

  recommending that the case be remanded to the District Court for

  sentencing upon Defendant’s completion of the Clarksburg Drug

  Court Program. As of August 2, 2021, Defendant Brittany Miles

  successfully completed the requirements of the Drug Court Program.

  [Dkt. No. 721].

        The magistrate judge also directed the parties to file any

  written objections to the R&R within fourteen (14) days after

  service of the R&R.        He further advised that failure to file

  objections would result in a waiver of the right to appeal from a

  judgment of this Court based on the R&R.           Neither the Defendant

  nor the Government filed objections to the R&R.
Case 1:18-cr-00047-TSK-MJA Document 723 Filed 08/16/21 Page 2 of 3 PageID #: 2745



   ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING DEFENDANT’S DRUG
            COURT COMPLETION AND SCHEDULING SENTENCING HEARING

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

  [Dkt. No. 721] and schedules Defendant for a sentencing hearing on

  October 20, 2021, at 1:00 p.m. at the Clarksburg, West Virginia,

  point of holding court.

        The   Court     ORDERS   that   prior    to    sentencing,   counsel    for

  Defendant review with him/her the revised Standard Probation and

  Supervised Release Conditions adopted by this Court on November

  29, 2016, pursuant to the standing order entered by Chief Judge

  Groh, In Re: Revised Standard Probation and Supervised Release

  Conditions, 3:16-MC-56.

        The Office of Probation shall submit any addendum to the

  presentence investigation report to the Court on or before October

  7, 2021; and

        Counsel    may    file   any    written       sentencing   memorandum    or

  statements on or before October 7, 2021.

        If    counsel    anticipates    having    multiple     witnesses   or   an

  otherwise lengthy sentencing hearing, please notify the Judge’s

  chamber staff so that an adequate amount of time can be scheduled.

        It is so ORDERED.




                                          2
Case 1:18-cr-00047-TSK-MJA Document 723 Filed 08/16/21 Page 3 of 3 PageID #: 2746



   ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING DEFENDANT’S DRUG
            COURT COMPLETION AND SCHEDULING SENTENCING HEARING

        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

  DATED: August 16, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                        3
